                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Richard Quinn Jr.,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:20-cv-00169-GCM
                                      )
                 vs.                  )
                                      )
   Department of Health and Human     )
              Services,               )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 4, 2020 Order.

                                               August 4, 2020




        Case 3:20-cv-00169-GCM Document 15 Filed 08/04/20 Page 1 of 1
